MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                  Feb 19 2019, 9:32 am
court except for the purpose of establishing                                    CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
estoppel, or the law of the case.                                                and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Raymond P. Dudlo                                          Curtis T. Hill, Jr.
Evansville, Indiana                                       Attorney General of Indiana
                                                          Abigail R. Recker
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re the Termination of the                              February 19, 2019
Parent-Child Relationship of:                             Court of Appeals Case No.
                                                          18A-JT-1766
K.R. (Minor Child),
                                                          Appeal from the Posey Circuit
and                                                       Court
K.J. (Mother),                                            The Honorable James M.
Appellant-Respondent,                                     Redwine, Judge
                                                          Trial Court Cause No.
        v.                                                65C01-1709-JT-218

The Indiana Department of
Child Services,
Appellee-Petitioner.



Tavitas, Judge.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1766 | February 19, 2019                   Page 1 of 20
                                                 Case Summary

[1]   K.J. (“Mother”) appeals the termination of her parental rights to her child,

      K.R. 1 We affirm.


                                                         Issue

[2]   Mother raises two issues, which we restate as a single issue of whether the

      evidence is sufficient to terminate Mother’s parental rights.


                                                         Facts

[3]   Mother and R.J. (“Stepfather”) live in Mt. Vernon, Indiana. Mother has three

      children from a previous relationship: fifteen-year-old T.R., twelve-year-old

      K.R. (“the Child”), and eleven-year-old S.R. Mother and Stepfather also have

      a child together, four-year-old D.J. 2


[4]   In December 2015, the three older children were upstairs when a fire broke out

      in a closet. At that point, Mother and Stepfather discovered that sexual abuse

      was occurring among the three children on the second floor of the home in the

      children’s bedrooms. The Child was both an initiator and victim of sexual

      abuse. T.R., the Child’s older brother, was sexually abusing the Child. Both

      T.R. and the Child were sexually abusing S.R. The Child and T.R. were




      1
       The underlying proceeding and appeal only consider Mother’s parental rights, and not the rights of
      Stepfather or the Child’s biological father.
      2
       This appeal only concerns Mother’s parental rights to this Child. Mother’s parental rights as to other
      children have not yet been determined.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1766 | February 19, 2019                Page 2 of 20
      removed from Mother’s home on December 31, 2015. S.R. and D.J. remained

      with Mother and Stepfather initially, but later were removed. 3


[5]   The Posey County Department of Child Services (“DCS”) filed a petition

      alleging that the Child was a child in need of services (“CHINS”) on January 5,

      2016. After a hearing in May 2016, Mother and Stepfather stipulated to the

      underlying evidence, and the trial court concluded the Child and the other

      children were CHINS. On July 11, 2016, the trial court held a dispositional

      hearing and issued its dispositional decree order granting wardship of the Child

      to DCS. As a result of the dispositional decree, Mother was required to, among

      other things: (1) participate in programs recommended by DCS; (2) participate

      in DCS services; (3) maintain suitable housing; (4) assist in the formation of a

      protection plan for the children; (5) participate in home-based counseling; and

      (6) participate in random drug and alcohol screens.


[6]   After the children were adjudicated CHINS, and before the termination

      hearing, Stepfather was arrested and charged with domestic battery,

      strangulation, and criminal confinement on June 28, 2017. 4 Stepfather pleaded

      guilty to domestic battery of Mother. Stepfather also violated his probation




      3
       The family case manager testified that, with regard to S.R., DCS removed S.R. in June 2017 “[d]ue to lack
      of follow through of [Mother] and [Stepfather] for the counseling and [S.R.’s] medication, and just, other
      concerns the Department had . . .”. Tr. Vol. III p. 113. Mother also made statements to the family case
      manager that “[Mother] didn’t feel comfortable with [S.R.] in the home and asked to have her removed.” Id.
      4
        The domestic incident involved Stepfather striking Mother in her face and placing his hands around her
      throat while D.J. was in Stepfather’s arms.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1766 | February 19, 2019               Page 3 of 20
      from a 2010 burglary conviction. Stepfather remained incarcerated until

      January 12, 2018.


[7]   At the time of the fact-finding hearing, Stepfather was unemployed. Mother is

      also unemployed and receives $750 each month for disability. The rent for the

      home is $650, and the family is often behind on bills for other expenses. The

      family does not have a working vehicle or reliable transportation.


[8]   Mother testified that her medical issues include back pain, thyroid disease,

      diabetes, diabetic nerve pain, fibromyalgia, and arthritis. Mother testified that

      her medical issues cause her pain in her entire body. Mother’s medical issues

      have also resulted in hospital visits.


[9]   Prior to the filing of this petition to terminate parental rights, Mother’s

      participation in court ordered services was inconsistent. Mother missed or was

      late to many appointments, especially in the month of August 2017. Danielle

      Mayes, the family’s homebased caseworker at Ireland Home Based Services

      (“Ireland”), noted that Mother attended approximately ninety percent of the

      individual visits with the children until August 2017. Beginning in August

      2017, however, Mother’s attendance began to decline. Specifically, in August

      2017, there were at least two cancelled visits and two no-call-ahead visits. After

      August 2017, Mother’s attendance at visits improved. Progress reports also

      indicated that Mother did not participate in several services “due to health and

      transportation issues.” DCS Ex. Vol. VII p. 46.




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1766 | February 19, 2019   Page 4 of 20
[10]   During Mother’s visits with the children, Mayes observed that the Child would

       interact more with his siblings rather than with Mother. On one family visit,

       Mayes recalled an instance where D.J. was “crying and melting down.” Tr.

       Vol. II p. 94. When Mayes tried to step in to assist Mother, Mother refused

       Mayes’ assistance. Eventually, D.J. began choking from crying so hard that

       Mayes contacted her supervisor. At that point, Mother began “cussing [Mayes]

       out.” Id. at 94. The visit was promptly ended. Additionally, in an individual

       visit with the Child on November 26, 2017, Mother told the Child, while they

       were playing cards, that if the Child cheated during the game, Mother was

       “going to whoop [the Child’s] butt.” Id. at 96. The Child then “shut[]down.”

       Id. Mother also told the children that they were “coming home soon,” when

       she had no basis to say so. 5 Id. at 98.


[11]   Subsequently, DCS filed a petition to terminate Mother’s parental rights. The

       trial court held a fact-finding hearing on January 29, January 30, February 8,

       February 13, and April 20, 2018. Michelle McBeath, a therapist with Ireland, is

       the Child’s home-based therapist and testified regarding the Child’s extensive

       therapy. McBeath testified that, when Mother would cancel a visit, the Child

       would become angry. Child also expressed to McBeath that he wanted to be

       adopted by Foster Mother. According to McBeath, the Child smiles when he

       discusses adoption; he discusses that he feels safe with Foster Mother and that

       he would like to change his last name to the same as Foster Mother’s last name.



       5
           At the time of the termination proceedings, K.R. and Mother were not having individual visits.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1766 | February 19, 2019                    Page 5 of 20
       Furthermore, the Child told McBeath that he considers himself part of Foster

       Mother’s family and considers Foster Mother’s son to be his brother.


[12]   The Child indicated that he does not feel safe at Mother’s home. When asked

       why the Child did not feel safe in Mother’s home, McBeath testified:


               [The Child] had discussed concerns about feeling unsafe, and, he
               had discussed concerns about feeling unsure and unsafe with
               [S.R.] in the home. He had mentioned before in a session
               concerns about what the sexual abuse, basically, taking place
               again. Concerns about [S.R.] and concerns about himself. He
               had also reported to me concerns about [Mother] not being able
               to watch them, because she was ill.


       Id. at 162.


[13]   McBeath testified that the plan is for the Child to continue therapy to work on

       boundary issues. McBeath believes the Child still struggles with certain

       boundary issues, specifically with S.R. McBeath testified that she is not

       concerned about the Child’s presence around other children in foster

       placement.


[14]   DCS also recommended that the Child be adopted. Kara Wolf was the DCS

       family case manager for all four children throughout the CHINS proceeding,

       beginning in April 2016. Wolf testified that the Child bonded with his foster

       family and began calling Foster Mother “Momma.” Tr. Vol. III p. 118. Wolf

       testified that:




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1766 | February 19, 2019   Page 6 of 20
               Overall, after two (2) years of working with the family, [Mother
               and Stepfather] really have not been consistent in taking care of
               the needs of the children. And when it comes right down to it, I
               don’t feel that [the Child and S.R.], that (sic) it would be in their
               best interest for them to live in the same home. Just based on the
               trauma that they’ve experienced. When we talked about putting
               [the Child] home last year, both [S.R. and the Child] started to
               display some negative behaviors.


       Id. at 119.


[15]   Erin Berger, the guardian ad litem (“GAL”) for the Child, recalled a

       conversation with Mother in May or June 2017, where Mother expressed

       “concerns about ever having [the Child] and [T.R.] returned to her care.” Id. at

       97. Berger testified as follows:


               Up and until this point, the things that were presented recently
               between [S.R.] and her therapist caused me grave concerns that
               these children cannot ever be placed back in a household
               together. And because of that, and because of [the Child’s]
               feelings of what he wants to happen, I think it would be, I think
               [the Child’s] well-being is at risk if he were to be placed back in
               the household. I think [the Child’s] placement right now is
               absolutely his best chance to have a normal, loving, familial
               relationship. I think it’s his best opportunity to have a healthy
               and productive future. And I think if we were to damage that
               placement in anyway, I don’t think that would be in [the Child’s]
               best interest. I think adoption at this point, by his placement, is
               his very best chance for his future.


       Id. at 99.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1766 | February 19, 2019   Page 7 of 20
[16]   In one meeting between Mother, Stepfather, and DCS, Stepfather told DCS

       that he did not believe he and Mother could supervise the Child at home and

       that Mother and Stepfather did not want the Child back at home. Mother did

       not disagree with Stepfather when he made these statements.


[17]   The Child has lived with Foster Mother for approximately two years. Foster

       Mother is not employed; she is disabled. There are several others living at

       Foster Mother’s house, including Foster Mother’s sister, Foster Mother’s son,

       and another foster child. Foster Mother testified that, if given the opportunity,

       she wants to adopt the Child. Foster Mother also stated that the Child asked

       Foster Mother to adopt him. Foster Mother has demonstrated that she is able

       to meet the Child’s needs. She regularly drives the Child to his therapy

       appointments and to football practice. She testified that her health does not

       interfere with her care of the Child.


[18]   Sherri Wilson, a home-based therapist at Ireland who worked with Mother in

       2016, also testified that she had to shorten a visit when an argument erupted

       between the Child and D.J, while Mother and Stepfather were arguing. Wilson

       asked Mother and Stepfather to turn their attention to the children, which they

       did for a short time, but they then continued to accelerate the argument

       between themselves. The Child became upset and left the house when this

       occurred. Stepfather also told the case manager about an instance where he

       attempted to pump Mother’s stomach after he believed Mother had taken too

       much medication. Stepfather testified that, after Mother drank orange juice,

       she was better.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1766 | February 19, 2019   Page 8 of 20
[19]   Additionally, testimony was elicited regarding Mother’s relationship with S.R.

       as well. S.R. had a medical issue which resulted in her soiling herself multiple

       times during the day and throughout the night. Mayes helped S.R. clean her

       room and found several soiled clothes and pads all over the room and

       underneath S.R.’s bed. In March 2017, Mayes assisted S.R. in picking out new

       bedding and paint for her bedroom to change S.R.’s environment to better

       manage the trauma; however, Mother and Stepfather did not make changes to

       the bedroom until June 2017. Sara Burns, a home-based therapist and

       supervisor at Ireland, served as S.R.’s counselor. S.R.’s therapy focused on

       “trauma focused cognitive behavioral therapy.” Tr. Vol. II p. 175. During a

       session, S.R. reported to Burns that S.R. did “not feel[] like there was a lot of

       supervision upstairs or checking in on her.” Id. at 177.


[20]   During a child and family team meeting, Burns recalled some discussion where

       Mother made comments regarding S.R.’s behavior at home, and specifically,

       that S.R. was “prancing or something around the house naked in front of the

       boys.” Id. at 196. Burns objected to Mother’s comments, stating that Mother

       should not be blaming S.R. Mother also made comments to S.R. that

       “affect[ed S.R.’s] disposition.” Id. at 96. Specifically, in November 2017,

       Mother told S.R. that she “smelled like urine” and that she was “lying to

       placement” about having accidents. Id. Mother also neglected to pick up S.R.’s

       medication for over a month.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1766 | February 19, 2019   Page 9 of 20
[21]   On June 28, 2018, the trial court issued an order with findings of fact and

       conclusions of law, terminating Mother’s parental rights to the Child. The trial

       court’s relevant findings and conclusions included:


                                                      *****


               [On] December 31, 2015, the DCS became involved in [the
               Child’s] life after the DCS received a report that S.R.[] had been
               the victim of sexual abuse[] from [the Child] and T.R. [The
               Child] resided with his Mother and [Stepfather] as well as S.R.,
               his [younger] sister, T.R., his old brother, and D.J., his younger
               brother.


                                                     *****


               The sexual abuse occurred on the second floor of the children’s
               home in their closets and bedrooms in private. The Mother and
               [Stepfather] were present in the home when the abuse occurred.
               The sexual abuse occurred for approximately two (2) years.


                                                     *****


               The Mother is physically impaired and has not worked during
               the case. The [Stepfather] has not had a job for years and only
               just recently became employed before the end of the termination
               trial. The Mother and [Stepfather] have been behind on rent and
               bills and often have to seek assistance to get necessities for
               themselves, and the children. They have not had a reliable
               means of transportation during the CHINS case. Mother has
               numerous health issues that impact her ability to function. . . .
               The Mother indicates that she feels constant pain. She describes
               the constant pain as being a six (6) on a scale of one (1) to ten
               (10). One being no pain and ten being the most pain imaginable.
               Throughout the case the Mother has missed numerous visits with
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1766 | February 19, 2019   Page 10 of 20
        [the Child] due to her health issues. The Mother’s missed visits
        have a negative impact on [the Child].


                                              *****


        [The Child] has had extensive conversations with his therapist
        regarding possible adoption. The Child is nearly thirteen (13)
        years old. [The Child] has been placed with [Foster Mother] for
        over two (2) years. [The Child] expresses concerns about his
        mother’s ability to supervise him if he were to return home. [The
        Child] wants to be adopted by [Foster Mother].


                                              *****


        [The Child] will need ongoing therapy and heightened
        supervision for the foreseeable future. [The Child] still has issues
        from time to time with boundaries.


                                              *****


        But based on the failure of the Mother and [Stepfather] in May
        and June of 2017, it is clear that the plan of reuniting D.J., S.R.,
        and [the Child] all with the Mother is beyond what the Mother
        and [Stepfather] are capable [of] and is not in any of the
        children’s best interest.


                                              *****


        [The Child] expresses fear that the Mother will not be able to
        supervise him due to her illness. Indeed, the concerns that the
        children have are supported by the evidence and appear to be
        well founded. The disclosures made by the children at the
        beginning of the case regarding the extent and duration of the
        sexual abuse between the siblings and the fact that the abuse
Court of Appeals of Indiana | Memorandum Decision 18A-JT-1766 | February 19, 2019   Page 11 of 20
               went on for two (2) years without the Mother and [Stepfather]
               being able to realize, speaks to the lack of supervision in the
               home prior to DCS involvement. Based on the Mother’s ongoing
               illness and frailty, the reoccurring domestic violence issues
               between the Mother and the [Stepfather], and the significant
               needs of [the Child] based on his experiences as a victim and
               perpetrator of sexual abuse [the Child] cannot be returned to his
               Mother’s care in spite of numerous and extensive services
               provided by DCS.


                                                     *****


               There is a reasonable probability that the conditions that resulted
               in the Child’s removal from, or continued placement outside the
               care and custody of the Mother will not be remedied.


               There is a reasonable probability that the continuation of the
               parent-child relationship between the Mother and the child poses
               a threat to the Child’s well-being.


       Appellant’s App. Vol. II pp. 3-7. The remaining children are still in wardship

       with DCS.


                                                     Analysis

[22]   Mother challenges the termination of her parental relationship with the Child.

       The Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children. In re

       K.T.K. v. Indiana Dept. of Child Services, Dearborn County Office, 989 N.E.2d 1225,

       1230 (Ind. 2013). “[A] parent’s interest in the upbringing of [his or her] child is

       ‘perhaps the oldest of the fundamental liberty interests recognized by th[e]


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1766 | February 19, 2019   Page 12 of 20
       [c]ourt[s].’” Id. (quoting Troxel v. Granville, 530 U.S. 57, 65, 120 S. Ct. 2054

       (2000)). We recognize, of course, that parental interests are not absolute and

       must be subordinated to the child’s interests when determining the proper

       disposition of a petition to terminate parental rights. Id. Thus, “‘[p]arental

       rights may be terminated when the parents are unable or unwilling to meet their

       parental responsibilities by failing to provide for the child’s immediate and long-

       term needs.’” K.T.K., 989 N.E.2d at 1230 (quoting In re D.D., 804 N.E.2d 258,

       265 (Ind. Ct. App. 2004), trans. denied).


[23]   When reviewing the termination of parental rights, we neither reweigh the

       evidence nor judge witness credibility. In re C.G., 954 N.E.2d 910, 923 (Ind.

       2011). We consider only the evidence and reasonable inferences that are most

       favorable to the judgment. Id. We must also give “due regard” to the trial

       court’s unique opportunity to judge the credibility of the witnesses. Id.

       (quoting Ind. Trial Rule 52(A)).


[24]   Pursuant to Indiana Code Section 31-35-2-8(c): “The trial court shall enter

       findings of fact that support the entry of the conclusions required by subsections

       (a) and (b)” when granting a petition to terminate parental rights. 6 Here, the




       6
        Indiana Code Sections 31-35-2-8(a) and (b), governing termination of a parent-child relationship involving a
       delinquent child or CHINS, provide as follows:

               (a) Except as provided in section 4.5(d) of this chapter, if the court finds that the
                   allegations in a petition described in section 4 of this chapter are true, the court shall
                   terminate the parent-child relationship.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1766 | February 19, 2019                   Page 13 of 20
       trial court did enter findings of fact and conclusions of law in granting DCS’s

       petition to terminate Mother’s parental rights. When reviewing findings of fact

       and conclusions of law entered in a case involving the termination of parental

       rights, we apply a two-tiered standard of review. First, we determine whether

       the evidence supports the findings, and second, we determine whether the

       findings support the judgment. Id. We will set aside the trial court’s judgment

       only if it is clearly erroneous. Id. A judgment is clearly erroneous if the

       findings do not support the trial court’s conclusions or the conclusions do not

       support the judgment. Id.


[25]   Indiana Code Section 31-35-2-4(b)(2) provides that a petition to terminate a

       parent-child relationship involving a child in need of services must allege, and

       DCS must prove by clear and convincing evidence, in part:


                                                          *****


               (B) that one (1) of the following is true:


                                  (i)      There is a reasonable probability that the
                                           conditions that resulted in the child’s removal
                                           or the reasons for placement outside the
                                           home of the parents will not be remedied.




               (b) If the court does not find that the allegations in the petition are true, the court shall
                   dismiss the petition.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1766 | February 19, 2019                       Page 14 of 20
                                  (ii)     There is a reasonable probability that the
                                           continuation of the parent-child relationship
                                           poses a threat to the well-being of the child.


                                  (iii)    The child has, on two (2) separate occasions,
                                           been adjudicated a child in need of services;


                (C) that termination is in the best interests of the child; and


                (D) that there is a satisfactory plan for the care and treatment of
                the child.


       See In re V.A., 51 N.E.3d 1140, 1144 (Ind. 2016). Indiana Code Section 31-35-2-

       8(a) provides that “if the court finds that the allegations in a petition described

       in [Indiana Code Section 31-35-2-4] are true, the court shall terminate the

       parent-child relationship.”


[26]   Although Mother attempts to frame her appeal as spanning several issues, her

       arguments boil down to her claim that insufficient evidence was submitted that

       either: (1) the conditions that resulted in the Child’s removal will not be

       remedied; or (2) the continuation of the parent-child relationship poses a threat

       to the Child’s well-being. 7 Mother specifically argues that the evidence was not

       sufficient to meet one of these two findings because: (a) the findings regarding

       Mother’s medical issues were misleading; (b) the findings regarding Mother’s




       7
        Mother’s brief implies that both findings must have been established, but the statute requires proof of only
       one of the two. See Ind. Code § 31-35-2-4(b)(2)(B).

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1766 | February 19, 2019                Page 15 of 20
       financial status were misleading; (c) Mother is at least no worse than Foster

       Mother, who is the pre-adoptive parent; and (d) because the other children are

       not in the home, the Child’s return to the home would not be problematic

       because the sexual abuse would not occur without the other children in the

       home.


[27]   “In determining whether ‘the conditions that resulted in the [Child’s] removal .

       . . will not be remedied,’ we ‘engage in a two-step analysis.’” In re E.M., 4

       N.E.3d 636, 642-43 (Ind. 2014) (quoting K.T.K., 989 N.E.2d at 1231). “First,

       we identify the conditions that led to removal; and second, we ‘determine

       whether there is a reasonable probability that those conditions will not be

       remedied.’” Id. In analyzing this second step, the trial court judges the parent’s

       fitness “as of the time of the termination proceeding, taking into consideration

       evidence of changed conditions.” Id. (quoting Bester v. Lake Cty. Office of Family

       & Children, 839 N.E.2d 143, 152 (Ind. 2005)). “We entrust that delicate balance

       to the trial court, which has discretion to weigh a parent’s prior history more

       heavily than efforts made only shortly before termination.” Id. “Requiring

       trial courts to give due regard to changed conditions does not preclude them

       from finding that parents’ past behavior is the best predictor of their future

       behavior.” Id.


[28]   The trial court concluded that there were many reasons that the conditions in

       the home were unlikely to be remedied. Specifically, the trial court stated:


               The disclosures made by the children at the beginning of the case
               regarding the extent and duration of the sexual abuse between
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1766 | February 19, 2019   Page 16 of 20
               the siblings and the fact that the abuse went on for two (2) years
               without the Mother and [Stepfather] being able to realize, speaks
               to the lack of supervision in the home prior to DCS involvement.
               Based on the Mother’s ongoing illness and frailty, the reoccurring
               domestic violence issues between the Mother and the
               [Stepfather], and the significant needs of [the Child] based on his
               experiences as a victim and perpetrator of sexual abuse [the
               Child] cannot be returned to his Mother’s care in spite of
               numerous and extensive services provided by DCS.


       Appellant’s App. Vol. II p. 28.


[29]   The trial court’s findings were supported by sufficient evidence that there is a

       reasonable probability that the conditions that resulted in removal will not be

       remedied. The Child and his siblings were removed from Mother’s care after it

       was discovered that the Child and his siblings were participating in and/or were

       the victims of sexual abuse. The abuse was occurring on the second floor of the

       family home when Mother and Stepfather were home. Mother and Stepfather

       claim they became aware of the abuse when, in the course of an episode of

       sexual abuse, the children started a fire in an upstairs closet. The sexual abuse

       occurred for two years, and Mother clearly is incapable of supervising and

       parenting the Child if these incidents went unnoticed for two years.


[30]   The evidence demonstrates that Mother’s and Stepfather’s supervision of the

       children was woefully deficient and is a significant consideration in determining

       whether the conditions of the home are likely to be remedied. Although all of

       the children may not be returned to the home, which would eliminate the threat

       of the exact abuse that was occurring prior to the children being adjudicated as

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1766 | February 19, 2019   Page 17 of 20
       CHINS, it is clear that the primary reason for removal was Mother’s and

       Stepfather’s lack of supervision of the children, which allowed the children to

       participate in this conduct. Mother is unable to appreciate the children’s needs,

       which include caring, active and consistent supervision.


[31]   The evidence presented indicates that both Mother and Stepfather have

       expressed concerns about taking care of the children’s needs at different times.

       Additionally, Mother’s health issues interfere with supervision of the Child and

       with meeting the Child’s needs. Specifically, Mother has been unable to attend

       court-ordered appointments due to pain or illness. Mother has been unable to

       pick up medication for the children or take the children to their appointments.

       The Child has several medications and regular appointments that would require

       Mother to regularly transport the Child to certain locations. Mother

       demonstrated her difficulty with this when she neglected to pick up S.R.’s

       medication for over a month. Mother’s health has also caused delays in

       preparation of S.R.’s room for potential reunification.


[32]   While Mother claims that her health does not interfere with her supervision of

       the children, Mother has failed to demonstrate that she is able to provide the

       Child with the resources he needs to overcome the trauma of the sexual abuse.

       The trial court properly noted that “[the Child] will need ongoing therapy and

       heightened supervision for the foreseeable future. [The Child] has issues from

       time to time with boundaries.” Appellant’s App. Vol. II p. 27. Mother has

       failed to meet the basic needs of the Child. She is not equipped to provide for

       the special needs of the Child due to the sexual abuse.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1766 | February 19, 2019   Page 18 of 20
[33]   Furthermore, the children, even in the course of therapy, have voiced their

       concerns and fear that Mother cannot properly supervise them. When Mother

       failed to show up for certain appointments, the Child would be disappointed

       and acted out accordingly. Even after the CHINS proceeding, DCS had to

       remove S.R. and D.J. due to Mother’s inability to care for the children, and

       especially S.R. Mother’s lack of supervision and inability to provide for the

       Child’s heightened needs at this time in his life are detrimental to the Child.


[34]   For purposes of this proceeding, the fact that Foster Mother also does not work

       due to disability is irrelevant. As the State correctly argues, this is a concern for

       the adoption court. The court’s role at this time is to consider only whether

       there was sufficient evidence to conclude that the requirements of the parental

       termination statute were met, and not whether the Child’s presumed alternative

       is better or worse than Mother. Still, we note that, in contrast to Mother, the

       Child has indicated that he feels safe at Foster Mother’s home and is excited for

       adoption. Foster Mother has been taking the Child to his regular appointments

       and appears able to continue to do so. Foster Mother’s disability has not

       prevented Foster Mother from meeting the needs of the Child.


[35]   Finally, Mother’s characterizations that the reasons for removal are misleading

       is incorrect. Sufficient evidence exists to support each of the statements in the

       trial court’s order. Ultimately, the Child was removed from Mother’s home

       due to his ongoing activity as a perpetrator and victim of sexual abuse, which

       occurred while Mother and Stepfather were at home. Mother failed to

       adequately supervise the Child then, and the evidence demonstrates that

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1766 | February 19, 2019   Page 19 of 20
       Mother is not any better equipped to provide adequate supervision and support

       moving forward.


[36]   For these reasons, we agree with the trial court that the conditions that resulted

       in the Child’s removal are not likely to be remedied. We need not, therefore,

       consider separately whether the parent-child relationship poses a threat to the

       well-being of the Child; however, for the same reasons stated above, we find

       that the continuation of the parent-child relationship does pose a threat to the

       well-being of the Child.


                                                   Conclusion

[37]   Sufficient evidence was presented to support the termination of Mother’s

       parental rights. Accordingly, we affirm.


[38]   Affirmed.


       Baker, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1766 | February 19, 2019   Page 20 of 20